Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the RCE filing of 3-1-2021. Claims 1-2, 4-5, 7-9 and 11-14 are pending and have been considered below:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-5, 7, 9 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nicholson et al. (“Nicholson” 20100295797 A1) in view of Poalini et al. (“Poalini” 20130271498 A1), Ide (WO 2010079791 A1) and Oliver et al. (“Oliver” 20180253212 A1).

Claim 1:  Nicholson discloses a selection device of displaying objects that are selection subjects on a touch screen and selecting an object according to an operation performed on the touch screen, the selection device comprising:
	at least one memory configured to store computer program code (Paragraph 57);
	at least one processor configured to operate according to the computer program code, the computer program code including (Paragraph 57):
detector code configured to cause at least one of the at least one processor to detect a touch operation on the touch screen (Paragraph 88);
divider code configured to cause at least one of the at least one processor to divide a detection area of the touch 
confirmer code configured to cause at least one of the at least one processor to confirm that, when an operation of selecting one of the sections divided is detected, confirms the selection of the object that corresponds to the selected section (Paragraph 88-90).
Nicholson discloses a touch operation however may not explicitly disclose a divider that divides at a detection position where the touch operation is detected; 
Poalini is provided to disclose a touch operation that divides the screen at a touch position (Figures 16-17 and Paragraphs 99-105). Therefore it would have been obvious to one having ordinary skill in art before the effective filing date of the claimed invention to use a known technique to improve a similar device and provide the divider based on a touch operation as taught by Poalini. One would have been motivated to provide the functionality as an enhancement to screen segmentation with customized division based on user preference.
Nicholson discloses a code configured to divide the sections however may not explicitly disclose a divider radially dividing a detection area. 
Ide is provided to disclose an operation that divides a screen based on a selected object and further discloses functionality where the division is executed radially (Figures 3, 7 and 12 and abstract). Therefore it would have been obvious to one having ordinary skill in art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement and provide the divider radially as taught by Ide. One would have been motivated to provide the functionality as an enhancement to screen segmentation with customized division based on object location.
Last, Nicholson may not explicitly disclose selection canceler code configured to cause at least one of the at least one processor to cancel selecting any of the objects when an end of the touch operation is detected with the sections divided not being selected in the plurality of sections.
Oliver is provided to disclose an operation that divides a screen (Figure 2) to extend input operations (Paragraph 52) and further allows selection of objects through interacting in an expanded reach mode (Paragraph 56 and 68), this input area allows the user to perform inputs in the other areas of the screen. Last, if user wants to terminate the mode and return to previous screen setup user ends touch operation by removing finger (no selection has to be performed in the mode)(Paragraph 76-77). Therefore it would have been obvious to one having ordinary skill in art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement and provide an action to terminate an operation through ending a touch input in the system of Nicholson. One would have been motivated to provide the functionality because Nicholson provides a termination/cancel operation and the removal of a touch operation extends input capabilities for executing an action and expands the overall operability of the system.
Claim 2: Nicholson, Poalini, Ide and Oliver disclose a selection device according to claim 1, further comprising:
display controller code, wherein the detector code is further  configured to cause at least one of the at least one processor to detect a start of a touch operation performed on the touch screen, a continuation of a touch operation performed on the touch screen, and a predetermined operation performed after a start of a touch operation performed on the touch screen, and 
the display controller code is configured to cause at least one of the at least one processor to highlight the object associated with a section that includes a latest detection position based on the continuation of the touch operation detected prior to the detection of the predetermined operation (Oliver: Figure 4b Paragraph 70-72; provides a selection of an item in the direction of a touch placed before the mode entered), and
when a section that is divided is selected due to the detection of the predetermined operation, a selection of the object that corresponds to the selected section is confirmed (Nicholson: Figure 8c and Paragraph 92; confirms selection in selected area through animation, Poalini: Figures 17a-b and Paragraph 105 and Oliver: Figure 4b Paragraph 70-72; provides a selection of an item in the direction of a touch placed before the mode entered).
Claim 4: Nicholson, Poalini, Ide and Oliver disclose a selection device according to claim 1, wherein the divider code is further  configured to cause at least one of the at least one processor to divide on the basis of positions of the objects that are currently displayed and the detection position where the detector code causes at least one of the at least one processor to detect the touch operation, the detection area of an entirety of the touch screen into the sections in which the objects that are currently displayed are partitioned by boundaries that radiate from the detection position (Nicholson: 8b and Paragraph 90; partitioned areas and Ide: abstract and Figures 7, 12; boundary from selected area).
Claim 5: Nicholson, Poalini, Ide and Oliver disclose a selection device according to claim 1, wherein the divider code is further  configured to cause at least one of the at least one processor to divide based on positions of the objects that are currently displayed and the detection position where the detector code causes at least one of the at least one processor to detect the touch operation, the detection area of an entirety of the touch screen into the sections in which the objects that are currently displayed are partitioned by curved boundaries that radiate from the detection position (Poalini: Figures 16 and 17a-b and Paragraph 105).
Claim 7: Nicholson, Poalini, Ide and Oliver disclose a selection device according to claim 3, wherein the display controller code is further configured to cause at least one of the at least one processor to highlight an area indicating the section that includes the latest detection position while the detector code causes at least one of the at least one processor to detect the continuation of the touch operation (Poalini: paragraphs 69, 73 and 106).
Claims 9 and 11 are similar in scope to claim 1 and therefore rejected under the same rationale. 
Claim 12: Nicholson, Poalini, Ide and Oliver disclose a selection device according to claim 1 and further disclose wherein each of the sections are uniquely associated with one of the objects on the screen (Ide: abstract and Figures 8, 12 and 14).
Claims 13 and 14 are similar in scope to claim 12 and therefore rejected under the same rationale. 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nicholson et al. (“Nicholson” 20100295797 A1) Poalini et al. (“Poalini” 201302714978 A1), Ide (WO 2010079791 A1) and Oliver et al. (“Oliver” 20180253212 A1) in further view of Baneth (20050268247 A1).

Claim 8: Nicholson, Poalini, Ide and Oliver disclose a selection device according to claim 1, wherein the object that is not displayed on the touch screen is also possible to be indirectly selected.
Baneth discloses objects that are not originally displayed and further allows a user to select them through an indirect first selection (Figure 5c and Paragraph 40). Therefore it would have been obvious to one having ordinary skill in art before the effective filing date of the claimed invention to use a known technique to improve a similar device and provide selection of non-displayed objects in the modified Nicholson. One would have been motivated to provide the functionality as an enhancement to the selection capability through drill down functions. 





Response to Arguments
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. Oliver is disclosed to provide a functionality for entering a mode of screen division and selection (extended reach area and selectable item area), the mode is canceled once a user removes the touch input. 
















Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Pugliese et al. (5818423); Figures 3-4


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERROD L KEATON whose telephone number is (571)270-1697.  The examiner can normally be reached on MONDAY -FRIDAY 9:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHERROD L KEATON/Primary Examiner, Art Unit 2142  
3-22-2021